ZTIF P-1 06/10 SUPPLEMENT DATED JUNE 30, 2010 TO THE PROSPECTUS DATED MAY 1, 2010 OF TEMPLETON INSTITUTIONAL FUNDS (Emerging Markets Series, Foreign Equity Series, Foreign Smaller Companies Series and Global Equity Series) The prospectus is amended as follows: I. For the Foreign Smaller Companies Series, the “Performance – Average Annual Total Returns” table under Fund Summaries on page 19 is replaced with the following: AVERAGE ANNUAL TOTAL RETURNS For the periods ended December 31, 2009 1 Year 5 Years Since Inception 10/21/2002 Foreign Smaller Companies Series Return Before Taxes 68.04% 8.07% 14.99% Return After Taxes on Distributions 68.01% 6.34% 13.54% Return After Taxes on Distributions and Sale of Fund Shares 44.68% 6.78% 13.14% MSCI All Country (AC) World Index ex-U.S. Small Cap (index reflects no deduction for fees, expenses or taxes)1 63.50% 7.31% 16.64% S&P Global ex-U.S. <$2 billion Index (index reflects no deduction for fees, expenses or taxes)1 63.24% 8.00% 17.27% 1. The MSCI All Country (AC) World Index ex-U.S. Small Cap is replacing the S&P Global ex-U.S. Index as the Fund’s primary benchmark because it better represents the Fund’s portfolio composition. MSCI All Country (AC) World Index ex-U.S.
